In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an amended order of disposition of the Family Court, Orange County (Bivona, J.), entered October 4, 1999, which, upon a fact-finding order of the same court dated June 24, 1999, finding that the appellant had committed acts that, if committed by an adult, would have constituted the crime of sexual abuse in the first degree (three counts), adjudged the appellant to be a juvenile delinquent and placed him in the custody of the Orange County Commissioner of Social Services for a period of 12 months.
Ordered that the amended order of disposition is affirmed, without costs or disbursements.
The appellant correctly contends that the Family Court erred in admitting into evidence the testimony of a witness, who was allegedly sexually abused by the appellant in the past, under the motive, intent, identity, and absence of mistake or accident exceptions to the Molineux rule (see People v Molineux, 168 NY 264 [1901]; see also People v Vargas, 88 NY2d 856, 858 [1996]; People v Seaman, 239 AD2d 681, 681-682 [1997]; People v Mercado, 188 AD2d 941, 943 [1992]; People v Bagarozy, 132 AD2d 225, 234-237 [1987]). However, the error in admitting the testimony was harmless (see People v San Roc Rest., 117 AD2d 760 [1986]). Smith, J.P., McGinity, H. Miller and Rivera, JJ., concur.